Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 1 of 16




                                                                            1
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 2 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 3 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 4 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 5 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 6 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 7 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 8 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 9 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 10 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 11 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 12 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 13 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 14 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 15 of 16
Case 18-35437   Doc 24-1   Filed 06/17/19 Entered 06/17/19 15:14:47   Desc Exhibit
                                  1 Page 16 of 16
